Citation Nr: 9916809	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  91-49 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a comminuted 
bimalleolar fracture of the right ankle.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a fracture of the right ankle and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1975 to January 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1990 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO).  

The veteran's claims have been before the Board on three 
different occasions, but were remanded each time for further 
development.  These matters were last before the Board in 
November 1997.  The requested development has been completed, 
and the case has been returned to the Board for further 
review.  


FINDINGS OF FACT

1.  Entitlement to service connection for the residuals of a 
fractured right ankle and right fibula was established in a 
June 1990 rating decision.  

2.  The veteran has not submitted any medical evidence to 
show that her 1992 fracture of the right ankle was caused or 
aggravated by her service connected right ankle disability.  

3.  The veteran has marked ankle disability due to impairment 
of the tibia and fibula.  



CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a comminuted bimalleolar fracture of the right ankle is 
not well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).  

2.  The criteria for an evaluation of 30 percent for the 
residuals of a fracture of the right ankle and fibula have 
been met; the criteria for an evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Codes 5262, 5270, 
5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to service 
connection for a comminuted bimalleolar fracture of the right 
ankle.  She notes that service connection is already in 
effect for a different fracture of her ankle, and she 
believes that her bones were so weakened by her first service 
connected fracture that it made her more susceptible to the 
second fracture.  In the alternative, she contends that the 
second fracture has aggravated the residuals of her service 
connected fracture, and that she is entitled to compensation 
for this increased disability.  Finally, the veteran contends 
that the evaluation of her service connected residuals of 
fractured right medial and posterior malleolus is 
insufficient to reflect its current level of severity.  

Factual Background

A review of the service medical records shows that the 
veteran injured her right ankle in July 1977 during a 
parachute jump.  An X-ray study revealed a fracture of the 
medial malleolus, a fracture of the posterior malleolus 
involving approximately 15 percent of the articular surface, 
and a fracture of the fibular in the midshaft.  She underwent 
a closed reduction and was placed in a longleg type cast.  

VA treatment records dated October 1989 show that the veteran 
was seen for complaints of a painful right foot.  Her history 
of a fractured ankle was noted.  On examination, there was no 
edema, but pain was elicited on all range of motions.  She 
continued to experience pain in December 1989.

The veteran was afforded a VA examination in April 1990.  Her 
right ankle had some discomfort on deep palpation.  There was 
10 degrees of dorsiflexion with pain, and 20 degrees of 
plantar flexion with pain.  (Normal range of motion for the 
ankle is 20 degrees of dorsiflexion, and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II).  The veteran 
was unable to walk on the balls of her feet or stand on her 
tip toes due to right ankle pain.

Entitlement to service connection for the residuals of a 
fractured right ankle and right fibula was established in a 
June 1990 rating decision.  A 10 percent evaluation was 
established for this disability based chiefly on the findings 
of the April 1990 rating decision.  The veteran was evaluated 
under the rating code for limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Code 5271.  

Additional VA treatment records show that the veteran was 
seen for a follow up visit in August 1990.  She was noted to 
have been issued an orthotic for her right shoe due to her 
complaints of right ankle pain.  The assessment noted 
possible degenerative joint disease.  September 1990 records 
state that the veteran was experiencing severe soreness in 
her right ankle, but that orthotics were helping.  The 
assessment was posterior tibial tendonitis, and pes planus 
with degenerative joint disease.  December 1990 records show 
that the veteran was wearing an ankle brace, and she believed 
that this helped.  She was unable to wear the brace at all 
times.  Pain was elicited on all range of motion testing, 
with decreased dorsiflexion and plantar flexion.  

February 1991 records show that pain was elicited in all 
aspects of the right ankle mortise.  There was no edema or 
erythema.  The assessment was status post fracture of the 
right ankle with degenerative joint disease.  The veteran was 
to continue using the ankle brace and orthotic.  April 1991 
records state that her ankle had been bothering her quite a 
bit.  Her range of motion was within normal limits, but with 
pain.  The assessment was status post fracture of the right 
ankle.  

The veteran appeared at a hearing before a hearing officer at 
the RO in May 1991.  She testified that she experienced a lot 
of pain as a result of her ankle, and that she would have 
swelling during the course of the day.  The pain would start 
out dull, but become sharper during the day.  The veteran 
stated that she also had some instability of the ankle, and 
that it would give out and cause her to fall.  She carried a 
cane as a result of the instability, and used medication to 
control her pain.  See Transcript. 

VA treatment records show that the veteran continued to be 
followed for complaints of ankle pain in 1991.  June 1991 
records show that her pain seemed to be generalized 
laterally, mostly malleolus.  She continued to use the brace.  
An August 1991 assessment was status post right ankle 
fracture with instability and degenerative joint disease.  
There was increased pain in the right ankle in October 1991.  

February 1992 VA treatment records indicate that the veteran 
had pain on direct palpation of the anterior ankle mortise.  
There was no edema or erythema.  The veteran had increased 
pain on dorsiflexion.  The assessment was osteochondritis of 
the right ankle.  The veteran was to continue using her four 
degree valgus wedge rearfoot orthotic.  May 1992 records 
indicate that the veteran had lateral ankle instability.  On 
examination, the veteran had mild edema with pain on 
palpation.  

VA treatment records dated November 2, 1992, reveal that the 
veteran had experienced progressive ankle pain for the 
previous three years.  She had been treated with medication, 
a cane, braces, and orthotics.  Her pain was in the medial 
malli area.  There was 5 degrees of dorsiflexion and 25 
degrees of plantar flexion with pain.  The veteran also had 
tenderness at the tarsal tunnel without paresthesias.  There 
was a normal sensory examination.  An X-ray study revealed a 
healed medial and posterior malleolus fracture with good 
anatomic results, with mild posterior and medial degenerative 
joint disease.  The impression was post traumatic 
degenerative joint disease.  She was to be tested with an 
ankle fixation orthotic, and further treatment was planned if 
there was no improvement.  

Private hospital records dated November 3, 1992 show that the 
veteran was admitted through the emergency room with a right 
ankle fracture.  This injury was the result of a fall from a 
horse earlier in the day.  An X-ray study revealed a spiral 
mid-diaphyseal fibular fracture with a comminuted Weber C 
fibular fracture, as well as a medial malleolus fracture.  
There was also a talar dislocation of approximately 50 
percent.  The assessment was right bimalleolar fracture with 
a spiral fracture of the midshaft of the fibula.  All the 
injuries were closed.  She underwent an open reduction, 
internal fixation of a bimalleor fracture on November 10, 
1992.  The veteran presented at the emergency room with 
complaints of pain on November 21, 1992.  An X-ray study 
conducted at that time showed a comminuted bimalleolar 
fracture with good hardware position and excellent bony 
alignment.  There was no evidence of compartment syndrome, 
wound infection, or internal fixation failure.  

Private medical records dated from January 1993 to October 
1993 show that the veteran was followed for her right ankle 
fracture.  January 1993 records show that the veteran 
reported her right ankle was minus 2 degrees of neutral prior 
to the recent injury as a result of her previous fracture in 
service.  April 1993 records indicate that the veteran was 
five months post surgery.  She continued to use her crutches 
and walker boot in spite of repeated instructions to dispense 
with these devices.  There was minimal discomfort with the 
walker boot.  The veteran was told that her hardware could be 
removed at any time, and that this would then require six 
weeks of post-operative immobilization in the walker boot.  
She was told that she needed to bear weight in order to 
improve her bone stock.  The veteran underwent removal of her 
hardware on April 21, 1993.  May 1993 records note that she 
was one month status post removal of her hardware.  Her cast 
was removed.  On examination, there was no tenderness of the 
ankle.  Her range of motion remained the same with very 
limited flexion and extension.  She was to wear the walker 
boot for two more weeks, and then wean herself of it.  

June 1993 VA treatment records state that the veteran was 
seen due to severe pain of her right ankle.  Pedal edema was 
noted on examination.  VA treatment records from August 1993 
show that the veteran was status post fracture of the right 
ankle twice.  She complained of right ankle pain with 
walking, and right ankle pain at the end of the day.  The 
veteran had very limited right ankle pain, and she walked 
with a cane.  It was recommended that she use a right 
patellar tendon bearing plastic ankle fixation orthotic.  

A private psychiatric examination conducted in October 1993 
notes that the veteran had fractured her ankle the previous 
November.  She was wearing a brace on her leg.  

VA treatment records from August 1994 show that the veteran 
continued to have decreased range of motion of her right 
ankle.  The assessment was osteoarthritis.  December 1994 
records state that the veteran had lost a lot of bone mass.  

February 1995 VA treatment records show that the veteran had 
experienced increased right ankle pain over the past five 
days.  A small nodule was noted over the lateral ankle area.  
There was chronic traumatic arthritis over the right ankle 
following her two fractures.  On examination, there was 
palpable tenderness around the entire ankle joint with mild 
edema.  The assessment was traumatic arthritis of the right 
ankle.  

A VA X-ray study of the right ankle was conducted in February 
1995.  The impressions were osteopenia, evidence of prior 
fracture in the medial malleolus, nearly complete destruction 
of the joint space between the talus and tibia with 
sclerosis, and no bony prominence in the region of the 
lateral malleolus.  

April 1995 VA treatment records show that the veteran 
continued to experience right ankle pain.  She walked with a 
cane, and range of motion was from 10 degrees to 20 degrees.  
An X-ray study revealed decreased joint space, and marked 
degenerative joint disease with osteophytes.  The assessment 
was severe degenerative joint disease.  

The veteran was hospitalized at a VA facility from December 
1994 to April 1995 for treatment of her psychiatric 
disability.  She was noted to walk with a cane due to right 
ankle pain.  

The veteran was afforded a VA examination of her joints in 
November 1996.  Her history of a right ankle fracture during 
service was noted.  The veteran reported that she noticed 
continuing right ankle difficulty about one year after 
discharge, and that this gradually increased.  The additional 
injury in 1992 was also noted.  The veteran stated she had 
undergone surgery for open reduction and internal fixation of 
both the medial and lateral malleoli in 1992, as well as 
another surgery for removal of the fixation metal in 1993.  
Her present treatment involved using a cane, taking oral 
medication, and using a brace on the right ankle.  She wore 
regular high top athletic shoes for additional ankle support.  
Her present comfort level allowed operating a car for about 
20 minutes, limited by right ankle pain.  She could walk or 
stand for about 10 minutes, limited by right ankle pain.  She 
preferred to use a cane when walking very far.  

The orthopedic symptoms present at the November 1996 VA 
examination included chronic pain of the right lower leg.  
There was no numbness except near the ankle scars.  The right 
ankle had chronic pain and loss of motion.  There was 
swelling of the ankle at times.  The ankle stability was 
okay.  The right foot had some pain radiating from the ankle 
into the heel and midfoot.  The forefoot area was okay 
bilaterally.  The feet did not have any numbness.  On 
examination, some limping with the right ankle was noted.  
The veteran was able to rise on toes and heels bilaterally, 
but it was painful on the right.  She was also able to stand 
on the borders of both feet.  The quadriceps muscle had 
moderate disuse atrophy on the right.  The motion of the foot 
and ankle showed -5/+15 degrees, plantar flexion 30/50 
degrees, inversion 10/30 degrees, and eversion 5/20 degrees.  
These movements were painful at the right ankle.  There was 
bothersome tenderness anteriorly, laterally, and medially.  
There was also mild posterior tenderness.  There was no 
current swelling.  The right heel had mild tenderness, and 
the right midfoot had a mild generalized tenderness.  The 
forefoot areas were non-tender.  An X-ray study of the right 
ankle showed definite loss of articular cartilage space.  
There were fracture residuals at the medial and lateral 
malleoli.  The examiner's assessment stated that the veteran 
had gradually increasing ankle symptoms after discharge, 
which underwent a severe worsening with the additional 
fracture and surgery in 1992.  The joint had progressed to 
arthritis over the years.  The pain and loss of motion were 
diagnosed as bothersome scarring plus degenerative arthritis.  
In regards to the 1992 fracture, the examiner opined that the 
veteran probably had normal bony strength, and that the right 
ankle would have fractured even if it had not been bothersome 
in the past.  The second fracture was probably not related to 
the first fracture or to service.  He added that about 60 
percent of her current pain and loss of motion were due to 
the service connected disability, and the remaining 40 
percent related to worsening as a result of the injury in 
1992. 

VA treatment records dated from October 1996 to April 1997 
are contained in the claims folder.  These records show that 
the veteran continued to be followed for right ankle pain.  
Records from November 1996 show that the veteran had an 
antalgic gait and painful range of motion.  February 1997 
records indicate that the veteran experienced pain and 
decreased range of motion.  There was also loss of bone in 
the right leg.  March 1997 records state that the veteran was 
somewhat better off with her protective brace for her ankle.  
There was mild to moderate tenderness, and some discomfort in 
ambulation.  There was no neurologic deficit, and the range 
of motion was limited.  

An additional opinion from the same VA doctor who conducted 
the November 1996 examination was obtained in May 1997.  He 
was asked to comment as to whether the fibula fracture 
changed the situation at the right ankle.  The examiner 
stated that the right ankle situation would be the same now 
with or without a previous fracture in the mid portion of the 
right fibula.  

The evaluation for the veteran's service connected right 
ankle fracture was increased to 20 percent in a May 1997 
rating decision.  This disability continued to be evaluated 
under 38 C.F.R. § 4.71a, Code 5271, for limitation of motion 
of the ankle.  

The November 1996 VA examiner was asked to express another 
opinion in December 1998.  He was requested to comment as to 
whether or not the 1992 fracture was aggravated by the 
service connected fracture.  The examiner stated that it was 
his opinion that the bone was not weak.  It was not as likely 
as not that there had been aggravation of the fibula fracture 
or the posterior malleolar fracture.  It was his opinion that 
the moderate continuing symptoms resulting from the first 
fracture did not increase after the 1992 fracture, and there 
was no aggravation of the 1992 fracture by the 1977 fracture. 

Service Connection Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In this 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board is unable to find that the veteran has submitted 
evidence of a well grounded claim for entitlement to service 
connection for a comminuted bimalleolar fracture of the right 
ankle.  The veteran believes that the residuals of her 
service connected right ankle fracture left her ankle in a 
weakened state, and that this resulted in the second fracture 
in 1992.  However, she had not submitted any medical evidence 
in support of these contentions.  The VA examiner opined in 
November 1996 that the veteran probably had normal bony 
strength, and that the right ankle would have fractured even 
without the past injury.  The second fracture was probably 
not related to the first fracture.  Furthermore, he added in 
May 1997 that the veteran's right ankle symptomatology would 
be the same now with or without the additional fracture.  
These opinions are uncontroverted by any other medical 
evidence.  The Board notes the veteran's sincere belief that 
the service connected disability caused her second fracture, 
but the veteran is not an orthopedic doctor, and she is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, as the veteran has not submitted any 
medical opinion to show her service connected disability 
caused her comminuted bimalleolar fracture of the right ankle 
in 1992, the aspect of her claim based on the provisions of 
38 C.F.R. § 3.310(a) is not well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91,92 (1993).  

Similarly, the aspect of the veteran's claim dependent on the 
holding of the United States Court of Appeals for Veterans 
Claims (Court, formerly the United States Court of Veterans 
Appeals) in Allen is also not well grounded.  The veteran has 
not submitted any medical opinion that states the residuals 
of the 1992 right ankle fracture have increased in severity 
as a result of the service connected right ankle fracture.  
In December 1998, the VA examiner opined that there had been 
no aggravation of the residuals of the 1992 fracture by the 
service connected fracture.  Therefore, as the veteran has 
not submitted any medical evidence in support of her 
contentions, her claim is not well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91,92 (1993).

Increased Rating Analysis

Initially, the Board finds that the veteran's claim for an 
evaluation greater than 20 percent is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  An allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed to their full extent and that 
the VA has met its duty to assist.  White v. Derwinski, 1 
Vet. App. 519 (1991); Godwin v. Derwinski, 1 Vet. App. 419 
(1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that this matter arises from an appeal of the 
June 1990 rating decision which originally established 
entitlement to service connection for the residuals of a 
fractured right ankle and fibula, and assigned a 10 percent 
evaluation for disability.  The Court has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The evidence shows that the current diagnoses of the 
veteran's disability include degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5271.  

Ankylosis of the ankle that is in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more that 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity is evaluated as 40 percent disabling.  Ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees is evaluated as 30 
percent disabling.  Ankylosis of the ankle in plantar flexion 
of less than 30 degrees is evaluated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5270.  

Another rating code for consideration is the code for 
impairment of the tibia and fibula.  Nonunion of the tibia 
and fibula with loose motion, requiring a brace is evaluated 
as 40 percent disabling.  Malunion with marked knee or ankle 
disability is evaluated as 30 percent disabling.  Malunion 
with moderate knee or ankle disability is evaluated as 20 
percent disabling.  Malunion with slight knee or ankle 
disability is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5262.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

Initially, the Board notes that there is some contradictory 
evidence as to what portion of the veteran's symptomatology 
is the result of her service connected disability, and what 
portion is the result of the additional injury sustained in 
1992.  In November 1996, the examiner stated that about 60 
percent of her current pain and loss of range of motion was 
the result of the service connected disability, and about 40 
percent was the result of the 1992 injury.  The same examiner 
stated in December 1998 that the moderate continuing symptoms 
resulting from the first fracture did not increase after the 
1992 fracture.  Therefore, as the more recent opinion suggest 
that the veteran's symptomatology would have been the same 
with or without the 1992 fracture, the Board will not attempt 
to distinguish what portion of the veteran's symptomatology 
is attributable to each disability.  

The Board finds that the evidence supports entitlement to an 
evaluation of 30 percent for the veteran's service connected 
residuals of a fractured right ankle and fibula under the 
rating code for impairment of the tibia and fibula.  The 
evidence from prior to the 1992 fracture shows that the 
findings on range of motion testing were varied, but that the 
veteran would often lack approximately one half of the normal 
range of motion for her right ankle.  Similar findings were 
recorded in November 1996.  Pain on range of motion testing 
was present at all times.  Furthermore, the veteran 
complained of ankle instability, and August 1991 records 
included an assessment of instability.  The veteran used an 
ankle brace and orthotic for control of her pain and 
instability.  Her symptoms of pain, instability, and greatly 
reduced range of motion have continued following the 1992 
injury.  The Board believes that when the veteran's pain on 
motion is considered, as it must be, this symptomatology 
represents marked ankle disability, which merits a 30 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5262.  

The Board has considered entitlement to an evaluation in 
excess of 30 percent for her right ankle disability, but the 
criteria for a further increase have not been met.  The 
November 1992 X-ray study conducted the day before the 
veteran's second fracture revealed a healed fracture with 
good anatomic results.  The November 1996 X-ray study showed 
fracture residuals and degenerative joint disease, but there 
is no evidence of nonunion of the tibia and fibula, which 
would merit a 40 percent evaluation.  38 C.F.R. § 4.71a, Code 
5262.  The veteran is already in receipt of an evaluation 
greater than is available under the rating code for 
limitation of motion of the ankle.  Finally, the Board has 
considered entitlement to an evaluation under the rating code 
for ankylosis of the ankle, but there is no evidence of 
ankylosis.  Therefore, an evaluation of greater than 30 
percent for the veteran's residuals of a right ankle fracture 
is not warranted.  

ORDER

Entitlement to service connection for a comminuted 
bimalleolar fracture of the right ankle is denied. 

Entitlement to a 30 percent evaluation for the residuals of a 
fracture of the right ankle and fibula is granted.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

